Dismissed and Opinion filed April 24, 2003








Dismissed and Opinion filed April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00220-CV
____________
 

FRANK
L. CHAPMAN, Appellant
 
V.
 

LINDA K. HOOD, Appellee
 

 
On Appeal from the 312th
District Court
Harris County,
Texas
Trial
Court Cause No.  894,205
 

 
M
E M O R A N D U M   O P I N I O N




This is an appeal from a judgment entered on October 15,
2001.  On October 3, 2002, this Court
ordered the parties to mediation.  The
case did not settle at mediation but negotiations continued.  On December 17, 2002, this Court received a
letter from appellant=s counsel stating that the parties had reached a settlement
and appellant would be filing a motion to dismiss the appeal.  No motion was filed.  On January 16, 2002, the Court issued an
order stating that unless appellant submitted his brief, and a motion
reasonably explaining why the brief was late, or a motion to dismiss the appeal
due to settlement, to the Clerk of this Court on or before February 14, 2003,
the appeal would be dismissed for want of prosecution.  Appellant requested additional time in which
to file a motion to dismiss the appeal. 
Accordingly, on March 6, 2003, this Court abated the appeal and ordered
appellant to file a motion to dismiss by April 11, 2003.
On April 14, 2003, the appellant filed a motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The abatement is
lifted and the motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 24, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.